Citation Nr: 0418753	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-05 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS) 
manifested by intermittent paralysis and loss of control of 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veteran's Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development, and enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim.  

Specifically, the VCAA provides that, upon receipt of a 
complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id.

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  The March 2002 VCAA letter failed to explain 
the following:  1)  what evidence is needed to substantiate 
the claim, if any, 2)  which portion of that evidence, if 
any, the veteran has the responsibility to provide, and 3) 
which portion of that evidence, if any, the VA is obligated 
to obtain or will attempt to obtain on the veteran's behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The VCAA also provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt.  38 
U.S.C.A. § 5103A(b)(1) (West 2002).

Correspondence dated February 2002 from Dr. Brown, the 
veteran's private physician, indicates that the veteran first 
began "having progressive symptoms of multiple sclerosis 
with the onset around 1974."  If it is established that MS 
was manifested to a compensable degree in 1974, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307 (2003) 
(providing 7 year presumptive period for MS).  However, Dr. 
Brown does not explain the basis for this statement.  In 
addition, these 1974 treatment records are not part of the 
record and it appears that VA never advised the veteran of 
their relevance to his appeal or made any effort to obtain 
them.  A remand is required so that VA may provide notice to 
the veteran and attempt to obtain these 1974 records.  In 
addition to requesting his records, the RO should afford Dr. 
Brown the opportunity to supplement his statement and explain 
the basis for stating that the MS had its onset in 1974.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claims so that he is 
afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1)  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence, not previously 
provided, that is necessary to 
substantiate the claim.  The notice 
should indicate what information or 
evidence should be provided by the 
claimant and what information or evidence 
VA will attempt to obtain on the 
claimant's behalf.  This notice should 
also comply with 38 U.S.C.A. § 5103 (West 
2002), as well as Quartucci and Charles, 
and any other applicable legal precedent.

Within this letter the RO should inform 
the veteran of the necessity of obtaining 
Dr. Brown's treatment records dating back 
to 1974 and inform the veteran that he 
may submit these records himself or 
authorize VA to obtain them on his 
behalf.  The RO must also include a 
Release and Authorization form so that 
the RO has the authority to obtain these 
records.  

2)  Once the RO receives the signed 
Release and Authorization form from the 
veteran, the RO must then request Dr. 
Brown's treatment records dating back to 
1974.  If these records are unobtainable, 
Dr. Brown should be instructed to explain 
in detail the basis for his 2002 
statement that the MS had its onset in 
1974.  

3)  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	
					
	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




